PCIJ_AB_61_Pazmany_CSK_HUN_1933-12-15_ANX_01_NA_NA_EN.txt. 263

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuUMENTS FILED ON BEHALF OF THE CZECHOSLOVAK GOVERNMENT.
A.—In the writien proceedings :

I. Ordinance of the Minister with full powers for the administra-
tion of Slovakia, No. 6525/1919 pres., dated August 11th, 1919.

Il. Minutes of the public hearing held at The Hague on Decem-
ber r5th and 16th, 1931.

III. Judgment rendered at Lugano by the Hungaro-Czechoslovak
Mixed Arbitral Tribunal on April 15th, 1932.

IV. Minutes of the public hearing held at Paris on September 28th,
29th and 30th, and October Ist, 1932.

V. Letter from the Agent-General for the Czechoslovak Government
to the President of the Hungaro-Czechoslovak Mixed Arbitral
Tribunal, dated September 26th, 1932.

VI. Judgment rendered by the Hungaro-Czechoslovak Mixed Arbitral
Tribunal on September 28th, 1932.

VII. Idem, on October tioth, 1932.

VIII. Minutes of the public hearing held at The Hague on January 31st
and February Ist, 1933.

IX. Oral statement made by the Agent-General for the Czechoslovak
Government on December 15th, 1931.

X. Idem, on September 29th, 1932.

X (a). Idem, on September 30th, 1932.

XI. Idem, on February ist, 1933.

XII. Extracts from documents in connection with the examination
of the legal nature of the foundations and funds administered
under the supervision of the Royal Hungarian Ministry of
Public Education and Worship.

XIII. Note XXIII (Annex 16) submitted by the Hungarian Delegation
to the Peace Conference (see the Hungarian peace. negotiations—
Record of the work of the Hungarian Peace Delegation at
Neuilly-sur-Seine, from January to March, t9z0—Volume II,
published by the Hungarian Ministry for Foreign Affairs, pp. 142
et sqq.).

XIV. Note XXXVII (Annex 4) submitted by the same Delegation to
the Peace Conference (J. ¢., p. 455).

XV. Extract from note XXXVII (Annex 6) submitted by the same
Hungarian Delegation to the Peace Conference concerning the
observations of the Hungarian Government upon the provisions
of Articles 249 and 250 of the conditions of peace (J. c.,
pp. 459 and 460).

XVI. Reply of the Allied and Associated Powers to the observations
of the Hungarian Delegation upon the conditions of peace in
regard to the provisions of Articles 239, 240, 249 and 250 of
the Peace Treaty of Trianon (J. ©, pp. 569 and 571).

XVII. Report by Sir Austen Chamberlain to the Council of the League
of Nations (Doc. C./47th Session, P.-V. 1 [I]).

8 59
XVIII.

XIX.
XX.

XXI.

XXII.

PETER PAZMANY UNIVERSITY 264
Rules of Procedure of the Hungaro-Czechoslovak Mixed Arbitral
Tribunal, dated November 6th, 1922.
(a) Minute drawn up at Zurich on November 6th,
(b) Idem.
(c) Idem, on January 9th, 1925.
(4) Minute drawn up at The Hague on August 1rth, 1925.
(e) Modifications to the Rules of Procedure adopted at Neuchatel
on July gth, 1931.
Objection lodged by the Czechoslovak Republic on November 2oth,
1926.
Extracts from the land-registers concerning the estates in issue
belonging by right of ownership to the University Fund:
1. In the jurisdiction of the Court of Sala nad Vdhom:
(a) Sheet No. 1 of the land-register for Dihd nad -Vahom.
(6) Sheet No. 1 of the land-register for Krdlova nad Vähom.
(c) Sheet No. 1231 of the land-register for Sala nad Véhom.
(d) Sheet No. 63 of the land-register for Pered.
2. In the jurisdiction of the Court of Galénta :
Sheet No. 2 of the land-register for Krälov. Brod.
3. In the jurisdiction of the Court of Turé. Sv. Martin:

1924.

(a) The land-register for Ondréëov4, No. 13.
(&) Idem, No. 7o.
(c) Idem, for Lazany, No. 65.
(4) Idem, No. 123.
(e) Idem, for Soëovce, No. 13.
(f) Idem, for Moëkovce, No. 36.
(Nos. ro and 16 combined.)
(g) Idem, for Svaty Jur, No. 18.
(h) Idem, for Klastor pod Zniovom, No. 200.
(ch) Idem, No. 202.
(i) Idem, No. 203.
(1) Idem, for Leïiachovo, No. 19.
(4) Idem, No. 74.
(4) Idem, for Valéa, No. 50.
(m) Idem, for Necpaly, No. 45.
(n} Idem, No. 328.
(0) Idem, for Slovany, No. 104.
(p) Idem, No. 106.
(g) Idem, for Polerieka, No. 16.
(¥) Idem, for Vricko, No. 53.
Application of the legal representative of the Royal Board of

Public Foundations regarding the rectification of the name
of the corporate body, together with his power of attorney and
the relevant decision of the court.

Extracts from the contracts concluded between the University
Fund, or the public foundation-estates, as a corporate body,
and various private persons in respect of the estates in issue:

The contract concluded on January 26th, 1845, at Pered.
idem, on August 18th, 1851, at Sala (Neuschloss).

Idem, on August 18th, 1851, at Sala (Dudas).

Idem, on August 18th, 1851, at Sala (Pintér).

NAMA WN H

Idem, on April 24th, 1851, at Sala.
idem, on March 26th, 1877, at KlaStor pod Zniovom.
Idem, on November 22nd, 1880, at KléStor pod Zniovom.
‘ PETER PAZMANY UNIVERSITY 265

B.—-At the oral proceedings :

1. Report No. 4351 by the Royal Hungarian Aulic Chancellory dated July 6th,

' 1781, and presented to Emperor Joseph II}.

2. Report presented in 1897 by the Royal Hungarian Government to the
Second Congress on Catholic Autonomy at Budapest.

3. Extracts from legislative bills prepared in 1906 by M. Georges Lukdcs,
Royal Hungarian Minister for Worship and Public Education, concerning :

(a) universities and university high schools,
(6) foundations,
(c) the Hungarian religious, educational and university funds.

4. Extract from bill No. 1426 of December 21st, 1917, submitted by Count
Albert Apponyi, Royal Hungarian Minister for Worship and Public Educa-
tion, to the Hungarian Parliament, concerning Catholic autonomy (in
Hungary) ?.

5. Original documents relating to the entries in the Sala nad Vähom land-
register 3.

II.—DoOcUMENTS FILED ON BEHALF OF THE HUNGARIAN GOVERNMENT.
A.— In the written proceedings :

1/1. Covering letter accompanying the communication of the Agent
of the Royal. Hungarian Government of March roth, 1932,
addressed to the President of the Hungaro-Czechoslovak Mixed
Arbitral Tribunal.

1/2. Communication dated March 6th, 1932, addressed by the Royal
Hungarian Director of Public Foundations to the Agent for
the Royal Hungarian Government.

1/3. Annex attached to the above communication, and containing
Articles 1 and 11 of Ordinance No. 10,165 of the Royal Hungarian
Minister for Worship and Public Education, of September 27th,
1867 (in the original Hungarian and a French translation).

II. Intervention of the Royal Board of Public Foundations dated
November 15th, 1932, and filed on November 25th, 1932.

III. Deed of Peter Pézmény, Archbishop of Esztergom and Prince-
Primate of Hungary, dated May 12th, 1635, founding the Univer-
sity (in the original Latin and a French translation).

IV. Charter of Ferdinand II, Emperor of the Holy Roman Empire,
dated October 18th, 1635, and conferring upon the University
the privileges of a Séudium generale (in the original Latin and
a French translation).

V. Deed concerning the bequests made to the University by two
successors of Peter Pazmdny, namely, George Lippay and Emeric
Lésy, in the years 1635 and 1637 (in the original Latin and
a French translation).

VI. Deed of gift of Queen Maria Theresa, of the year 1769, confer-
ring upon the University the estates of the Abbey of Dunafôld-
var (in the original Latin and a French translation).

VII. Deed of gift of Queen Maria Theresa, of the year 1775, confer-
ring upon the University the landed property in issue (in the
original Latin and a French translation).

1A copy of the original German text, with a French translation, taken
from the work of M. Kalman Melichar, entitled ‘Catholic autonomy in
Hungary”. -

? This bill is mentioned in the parliamentary records of the Chamber
of Deputies at Budapest for the year 1917.

8 Filed for temporary custody.

61
VIIL.

XI.

XI /r.

XI1/2.

XIII/r.
XITI/2.
XIHI/3.
XIV.
XV.

XVI.

XVII/r.

XVII/2.

XVII/r.

XVIII/2.

XIX.

PETER PAZMANY UNIVERSITY 266

Inaugural letters patent of Queen Maria Theresa, of the year 1780
(in the original Latin and a French translation).
Chapter of the Ratio educationis, of 1806, dealing with the
question of the “Fund of the University” (in the original Latin
and a French translation).
Instruction issued by the Hungarian Vice-Regal Council in
1794 (in the original Latin and a French translation).
Deed of ‘Nova donafio” of the year 1804, of King Francis I,
in respect of all the historic estates of the University (in the
original. Latin and a French translation).
Order for investiture and installation in possession, Mandatum
statutorium, in execution of the “New Donation”, of the
year 1804 (in the original Latin and a French translation).
Deed of investiture and installation, in respect of one of the
estates, in execution of the Mandatum statutorium, produced by
way of example (in the original Latin and a French translation).
Aulic Decree of January 29th, 1802, No. 832, of King Francis I
(in the original German and a French translation).
Rescript of the Chancellory of March 27th, 1802 (in the original
Latin and a French translation).
Report of the Hungarian Vice-Regal Council of May 1oth, 1802
(in the original Latin and a French translation). ‘
Text of law XIX of 1848 (in the original Hungarian and
a French translation).
Articles 20 and 24 of Count Thun’s University Reform (in the
original German and a French translation).
Conclusions of the opinion given by Michel de Szepessy, Royal
Director of the Legal Department of the Treasury, of August 18th,
1875 (in the original Hungarian and a French translation).
Report dated October 27th, 1871, of Salomon Gajzägo, President
of the Hungarian High Court of Accounts (in the original Hunga-
tian and a French translation).
Observations of the Royal Hungarian Minister for Worship
and Public Education on the above-mentioned report (in the
original Hungarian and a French translation).
Affidavit of the Royal Hungarian Minister of Justice of Febru-
ary 2oth, 1932 (in the original Hungarian and a French translation).
Article ror of law LIV of 1912, concerning the putting into
force of the Hungarian Code of Civil Procedure (in the original
Hungarian and a French translation).
Report to Parliament by the Royal Hungarian Minister of
Worship and Public Education, concerning the estates of the
University, dated November 15th, 1869 (in the original Hunga-
rian and a French translation).
Land-register No. 5559 of Budapest. .

» » » 5558 ,, nm

” » » 327 » ”

” n » 4995, ”

» » » 5557 » »

” 5 » 7206 ,, ”

a” ” a 5351 », a

118 ,, »

» ” » 5352 », woo

Extract from the records of the proceedings of the Austrian
Peace Delegation at Saint-Germain-en-Laye.

Reply of the Allied and Associated Powers to the observations
of the Hungarian Delegation on the conditions of peace, respecting
Article 250 of the Treaty of . Trianon.

Extract from the minutes of the public meeting of the Council
of the League of Nations on September 19th, 1927.

62
XXIIT.

XXIV/r
and 2.

XXV.

XXVI.

XXVII.

XXVIII.

XXIX.

PETER PAZMANY UNIVERSITY 267

Articles 6 and 8 of the Czechoslovak law No. 135, of February 19th,
1920 (in the official German and a French translation).

Exchange of notes between the Hungarian and Czechoslovak
Governments concerning the handing over of the two Palffy
foundations (1931).

Decision No. VI, 1893/1927/5, given on April 6th, 1927, by
the Court of Appeal of Budapest, in its capacity as the appellate
authority in questions concerning the commercial register (in the
original Hungarian and a French translation).

Memorial of the Peter Pazmany University, of March r2th, 1932,
presented to the Hungaro-Czechoslovak Mixed Arbitral Tribunal.
Memorial .(on the merits) of the Peter Pazmdny University, of
June 15th, 1932, presented to the Hungaro-Czechoslovak Mixed
Arbitral Tribunal.

Annexes :

a

. Note of the Minister of Worship and Public Education
of March 4th, 1907.

The State Budget for 1914/1915, page 24.
Idem, page 29.
Land-register No. 70 of Turéczandräsfalva.
, 5 », 200 ,, Znidvaralja.
i ” », 202 ,, » .
203

. Article 168 of the land-register regulations.

. Land-register No. 1231 of Vagsellye.

» 7 » 50 ,, Valcsa. :

. Resolution adopted by the Institute of International Law
on August 28th, 1897.

. Judgment of September 7th, 1928, of the High Court
of South-West Africa.

13. Article 56 of the Regulations concerning the laws and
customs of war on land.

H
ROO Go DUNAWD

mn

4
N

Memorial of the Peter Pâzmäny University, of November 28th,
1932, presented to the Hungaro-Czechoslovak Mixed Arbitral
Tribunal.

Annexes :

. Contract of lease.

. Contract of lease for buildings.

. Note from the Director of Public Foundations to the
tax-collection office at Galdnta.

now

w

4. Law XXI of 1874.
5. ,, XX of 1881.
6. ,, XXV of 1897.
7. Explanation of the purpose of law XXI of 1874.
8 », » nn n XX of 1881.

9. a 5 » 5» » XXV of 1897.

ro. Contract of purchase and sale.

11. Law XXIX of 1886.

12. Purchase contract for the Neczpél estate.

13. Royal approval of the purchase of the Neczpdl estate.
14. Law XI of 1870 (Budget for 1870).

15. Proposal regarding the budget estimates for 1870.

Pleadings of the representatives of the Peter Pazmany Univer-
sity of Budapest, in its case against the State of Czechoslovakia,
before the Hungaro-Czechoslovak Mixed Arbitral Tribunal.

63
XXX/:
and 3.

XXX/2
and 4.

XXXI.

XXXII/1.

XXXII/2.

XXXIII.

XXXIV/r
and 2.

XXXV/r.

PETER PAZMANY UNIVERSITY 268
Annexes :
1. Affidavit of the Royal Hungarian Minister of Justice.

2. Article 101 of law LIV of 1972.

3. Extract from the explanation of the purpose of the draft
Hungarian Civil Code.

4. Provisions in the draft Hungarian Civil Code concerning
corporations, with corresponding part of explanation of
the ‘purpose. :

5. Extract from Ignatius Frank’s Principia juris civilis (1827).

6. Extract from Girard’s ‘‘Hand-book of Roman Law”.

7. Law 74 of 1715.

8. Decision on principles Nos. 1 and 723 by the Royal
Hungarian Curia.

9. Law 44 of 1741.

10. Extract from the Deed of Royal Gift of 1769.

iz. Decree No. 10,292 of 1791 by the Vice-Regal Council.

12. Nova donatio of Francis I, 1804.

13. Mandatum statutorium of same year.

14. Extract from a document of investiture.

15. Extract from Theodore Pauler’s ‘‘History of the Univer-
sity of Budapest”.

16. Article 10 of law XIX of 1922.

17. Deed of foundation of the Kisfaludi-Lipthay scholarships.

18. Accounts of the Cassa Universitatis for 1781.

19. Royal Decree of 1793.

20. », 1802.
21. Address of the Vice-Regal Council No. 12,542 of 1802.
22. » 60,553 ,, 1865.

Letter from the Royal Hungarian Director of Public Foundations,
dated August 5th, 1933, to the Rector of the Peter Pazmany
University of Budapest (in a French translation and the original
Hungarian).

List of institutional funds, foundations and estates administered
or represented by the royal officials of the Public Foundations
attached to the Ministry of Worship and Public Education and
by the Royal Board of Foundations {in a French translation
and the original Hungarian).

Dissentient opinion of the national Czechoslovak Judge on the
Hungaro-Czechoslovak Mixed Arbitral Tribunal concerning Arti-
cle 256 of the Treaty of Trianon, submitted in the. case of the
“Hangya” (Ant) Co-operative Society v. the Czechoslovak State.
Note XXXVII of the Hungarian Delegation to the Peace Con-
ference, concerning the provisions of Article 256 of the Treaty
of Trianon.

Reply of the Allied and Associated Powers to the observations
of the Hungarian Delegation on the conditions of peace, concern-
ing Article 256 of the Treaty of Trianon.

Judgment of the Hungaro-Czechoslovak Mixed Arbitral Tribunal,
dated July 29th, 1927, in the case of the ‘““Hangya’’ Co-operative
Society v. the State of Czechoslovakia, No. 183.

Note of the Royal Hungarian Minister of Worship and Public
Education, dated August 5th, 1933, to the Royal Hungarian
Minister of Foreign Affairs (in a French translation and the
original Hungarian).

Ordinance of Joseph II, dated January 28th, 1790, addressed
to the Royal Hungarian Vice-Regal Council (in original Latin
and a French translation).

64
XXXV/2.
XXXVI.
XXXVIL

XXXVITI.

XXXIX/r
and 2.

XL/x
and 2.
XLI.

XLII.

XLII.

XLIV.
XLV.
XLVI.

XLVH/1.

XLVII/2.
XLVIII.

XLIX.

“Lp
and 2.

LI/x,
2 and 3.

LII/1
and 2.

PETER PAZMANY UNIVERSITY 269

Resolution of Joseph II, dated January 28th, 1790 (in Hungarian
and a French translation).

Law XXXII of 1790 (in original Latin and a French trans-
lation).

Deed of gift drawn up by Queen Maria Theresa, dated March 25th,
1780, concerning the endowment of the Hungarian and Croat
Educational Fund with the property of the Order of Jesuits
(in original Latin and a French translation).

Order of investiture No. 817, dated February Ist, 1799, by
which King Francis I ordered’ the Hungarian Educational Fund
to be installed in possession of its estates under royal gift
(in original Latin and a French translation).

- Report on the installation and investiture of the University

of Buda in the estates of Sellye, property bequeathed under
royal gift and at issue in the case (in original Latin and a
French translation).

Report on the installation and investiture of the University
of Buda in the estates of Zniôväralja, property bequeathed under
royal gift and at issue in the case (in original Latin and
a French translation).

Law 74 of 1715 (in original Latin and a French translation).

Extract from the Tripartitum opus iuris consuetudinarii inclyti
Regni Hungariae (‘Book in three parts on the common law
of the Kingdom of Hungary’), by Stephen Werbôczy, 1514
{in original Latin and a French translation).

Extract from a book compiled by Ignatius Frank, Principia
turis cwilis hungarici (“Principles of Hungarian Civil Law’’),
1829 (in original Latin and a French translation).

Law XII of 1548 (in original Latin and a French translation).
Law XXXI of 1599 (in original Latin and a French translation).

Extract from Emeric Zlinszky’s ‘‘Current Hungarian Private
Law’, 1902 (in original Hungarian and a French translation).

Extract from Charles Szladits’ “Outlines of Hungarian Private
Law”, 1917 (in original Hungarian and a French translation).

Extract from Charles Szladits’ “Law of Real Property’’, 1930
{in original Hungarian and a French translation).

Law XV of 1848 (in original Hungarian and a French trans-
lation). ;

Ordinance of the Chancellory of the Royal Court of Hungary
to the Vice-Regal Council, dated July 4th, 1793, No. 7080,
concerning the administration of the property and income of
political funds distinct from the Treasury funds, and the designa-
tion of the Religious and Educational Funds.

Legislative provisions concerning the organization and functions
of the Court of Accounts, law XVIII of 1870 and law XXIII
of 1907 (in original Hungarian and a French translation).
Law Gazettes of the French Republic, containing Jaws and
decrees with force of law concerning the organization of the
French universities. |

Letter from Valentin Kolosvéry, Professor at the Faculty of
Law of the University of Budapest, dated July rith, 1933, to
the Rector of the Peter Pazmany University of Budapest,
containing also an extract from his book: “Treatise on Private
Law’, 1904 (in a French translation and in original Hungarian).

65
PETER PAZMANY UNIVERSITY 270

LII/3. Letter from Anthony Almési, Judge of the Supreme Court, dated
July 12th, 1933, to the Rector of the Peter Pâzmäny University
of Budapest (in original Hungarian and a French translation).

LII/4. Extract from Anthony Almésis “Hungarian Private Law’’
(Ungarisches Privatrecht}, Berlin and Leipzig, 1922 (in original
German and a French translation).

LII/5. Extract from Emeric Zlinszky’s “Current Hungarian Private
Law”, 1902 (in original Hungarian and a French translation).

LII/6. Letter from Arminius Fodor,’ former President of the Chamber
of the Supreme Court, dated July 22nd, 1933, to the Rector
of the Peter Pézmäny University of Budapest (in original
Hungarian and a French translation).

LII/7. Extract from Arminius Fodor’s “Hungarian Private Law’,
Budapest, 1807 (in original Hungarian and a French translation).

LII/8. Extract from Désiré Markus’ “Hungarian Administrative Law’’
(Ungarisches Verwaltungsrecht), Tiibingen, 1912 (in original Ger-
man and a French translation).

LIl/o. Extract from Ignatius Kosutdny’s ‘Canon Law. Constitution
and Administration of the Churches in Hungary’, Kolozsvar,
1906 (in original Hungarian and a French translation).

LIl/io. Letter from Lewis Nékam, Professor of the Medical Faculty
of the Peter Pazmany University of Budapest, dated July 27th,
1933, to the Rector of the Peter Pazmany University of Buda-
pest (in original Hungarian and a French translation).

LIIT. Judgment of the Roumano-Hungarian Mixed Arbitral Tribunal,
dated May 31st, 1933, in the case of Mme Étienne Téth v. Agra-
vian Fund, No. 324.

B.— At the oval proceedings ds

. Codex Juris canonici (Vatican, MCMXXXI) 1.

2. Original of the ‘‘Deed of Foundation of the University, by Peter Pazmany’’

12.

=

(May 12th, 1635) 1.

. Original of “Charter of Ferdinand II, Emperor of the Holy Roman

Empire, granting the University the privileges of a Studium generale”
(October 18th, 1635) 1.

. Original of the “Deed of Gift of Queen Maria Theresa, conferring upon

the University the estates of the Abbey of Dunaféidvar (July 17th, 1769) 1.

. Original of letter from the Emperor Rudolph disposing of the estates

of St. Mary’s Convent in the Comitat of Turocz and of the Castle of
Znio, dated May roth, 1586, signed Rudolphus, and sealed 1.

. Original of ‘Deed of Gift of the Empress Maria Theresa, conferring

upon the University the landed property at issue”, dated February 13th,
1775, signed Maria Theresa, and sealed }.

. Original of the “Inaugural Letters Patent’, dated March 25th, 1780,

signed Maria Theresa, and sealed 1.

. Original of the ‘Deed of New Gift (nova donatio) concerning all the historic

estates of the University’, dated January 20th, 1804, signed Franciscus,
and sealed 1.

. Ratio Educationis Publice (1 volume, Buda, 1808) 1.
. Original of a “Contract of Lease’, dated December 16th, 19141.
. Original German text and a French translation of the Application made

to the Hungaro-Czechosiovak Mixed Arbitral Tribunal by the Peter
Pazmaény University on December 24th, 1923.

Original Hungarian text and French and German translations of a judgment
of December 30th, 1924, given, on appeal, by the Royal Tribunal of Budapest
in the case of the “Peter Pâzmäny University v. the Royal Treasury’.

Filed for temporary custody.
66
